                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

HAROLD GRAYSON,

               Plaintiff,
                                                   File no: 1:18-CV-781
v.
                                                   HON. ROBERT J. JONKER
DALE OWEN,

               Defendant.
                              /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on January 29, 2019 (ECF No. 6). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 6) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED for lack of subject

matter jurisdiction.

        IT IS FURTHER ORDERED that this matter is TERMINATED.



Date:   February 20, 2019                   /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
